In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00020-CV


        JOSEPH LOPEZ, JR., D/B/A AA BAIL OUT BAIL BONDS, APPELLANT

                                           V.

              GUADALUPE COUNTY BAIL BOND BOARD, APPELLEE

                           On Appeal from the 25th District Court
                                 Guadalupe County, Texas
           Trial Court No. 18-0752-CV-B, Honorable Todd A. Blomerth, Presiding

                                     July 15, 2019

                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pending before the Court is an appeal from a final summary judgment. The latter

purported to dispose of an appeal by Joseph Lopez Jr., d/b/a AA Bail Out Bail Bonds from

a decision of the Guadalupe County Bail Bond Board (Board) denying him a license. He

attempted to perfect the appeal by filing an original petition with the Clerk of the 25th

Judicial District. The Board answered the petition and moved for summary judgment.

Said motion was granted, and the trial court “dismissed” the suit after denying Lopez

recovery. That led him to initiate the current appeal. While preparing the matter for
disposition, we directed the litigants to address whether the trial court had subject-matter

jurisdiction to entertain Lopez’s attempt to review the Board’s decision. They responded.

Because the trial court lacked subject-matter jurisdiction over the attempted appeal from

the Board, we vacate the summary judgment and enter the order which the trial court

should have entered. TEX. R. APP. P. 43.3.

       Whether a court has subject-matter jurisdiction is a question of law, reviewed de

novo. Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002).

The court does not consider the merits of the case; instead, it decides if it has the power

to reach the merits of those claims. City of Shavano Park v. Ard Mor, Inc., No. 04-14-

00781-CV, 2015 Tex. App. LEXIS 11029, at *10 (Tex. App.—San Antonio Oct. 28, 2015,

no pet.) (mem. op. on reh’g). Moreover, the existence of subject-matter jurisdiction is

elemental and never presumed or susceptible to waiver. See Am. K-9 Detection Servs.,

LLC v. Freeman, 556 S.W.3d 246, 260 (Tex. 2018). Without it, any judgment of the court

is void, In re United Servs. Auto Ass’n, 307 S.W.3d 299, 309 (Tex. 2010) (orig.

proceeding), given that its only course of action is to dismiss the proceeding for want of

jurisdiction. If a trial court lacks subject-matter jurisdiction, it has no choice but to dismiss

the suit. Gonzales v. State, No. 07-07-0078-CR, 2007 Tex. App. LEXIS 2734, at *2 (Tex.

App.—Amarillo July 9, 2007, no pet.) (mem. op., not designated for publication).

       The Texas Legislature deigned to regulate the bail bond business in Texas and

enacted a comprehensive set of statutes touching upon the subject. They appear in

Chapter 1704 of the Texas Occupations Code. One such statute addresses the obligation

of the county bail bond board to conduct hearings on applications presented it. See TEX.

OCC. CODE ANN. § 1704.158(a) (West 2012) (stating that “[a]fter making the



                                               2
determinations required by Section 1704.157, a board shall conduct a hearing on the

application”). Another provides that “[a]fter the hearing under Section 1704.158, the

board shall enter an order conditionally approving the application unless the board

determines that a ground exists to deny the application.” Id. § 1704.159(a) (West 2012)

(emphasis added). A third and fourth state that “[I]f the board determines that a ground

exists to deny the application, the board shall enter an order denying the application,” id.

(emphasis added), and the board’s “order denying an application . . . becomes final on

the 31st day after the date the applicant . . . receives notice of the order unless the

applicant . . . files an appeal under Section 1704.255.” Id. § 1704.257(a) (West 2012)

(emphasis added). Concerning a desire to review the decision, statute also provides that

“[a]n applicant . . . may appeal an order of a board denying an application for a license

. . . by filing a petition in a district court in the county.” Id. § 1704.255(a) (West 2012)

(emphasis added). Common throughout the foregoing provisions is the word “order.”

That is, the legislature contemplated and demanded the issuance of an “order” by the

board reflecting its decision on an application, and appeal be taken from that “order.” See

Nueces Cty. Bail Bond Bd. v. Alkek, No. 13-04-00395-CV, 2006 Tex. App. LEXIS 5834,

at *4 (Tex. App.—Corpus Christi July 6, 2006, no pet.) (mem. op.) (stating that where the

legislature creates a right to appeal from an administrative decision, the statutory

provisions are mandatory and must be complied with for the action to be maintained).

       What the legislature did not do was define the term “order.” Nevertheless, it did

tell us that “[w]ords and phrases that have acquired a technical or particular meaning,

whether by legislative definition or otherwise, shall be construed accordingly.” TEX. GOV’T

CODE ANN. § 311.011(b) (West 2013). And, no one can reasonably question that the word



                                             3
“order” has taken on a technical or particular meaning over the years in our jurisprudence.

It generally denotes a separate writing wherein the decision is manifested, signed by the

issuing authority, and entered of record. State Farm Ins. Co. v. Pults, 850 S.W.2d 691,

692–93 (Tex. App.—Corpus Christi 1993, no writ) (stating that an “order must be reduced

to writing, signed by the trial court, and entered in the record”); Order, BLACK’S LAW

DICTIONARY (9th ed. 2009) ( defining “order” as a written direction or command delivered

by a court or judge generally embracing final decrees and interlocutory directions).

Simply noting the decision in something akin to the court’s written docket does not suffice.

See Pults, 850 S.W.2d at 693.

       Here, there is no “order” or separate written document signed by the chairman or

any other representative of the Guadalupe Bail Bond Board declaring that the Board

denies Lopez’s application for a license.        Each party concedes as much.          The

circumstances before us are akin to the effect of having no final judgment or order from

a justice court but yet attempting to appeal that court’s decision to a county court at law.

Indeed, it would be appropriate to view the two situations as analogous since the

legislature revealed its intent to treat the appeals similarly through another provision of

the Occupation Code; per section 1704.255, we were informed that “[j]udicial review of

an appeal filed under Section 1704.255 is by trial de novo in the same manner as an

appeal from a justice court to a county court.” TEX. OCC. CODE ANN. § 1704.256 (West

2012). Had this case been an appeal from a justice court to a county court at law, the

latter would not have had jurisdiction to try the dispute de novo given the absence of a

final, appealable “order.” Fuller v. Harrell, No. 07-05-0322-CV, 2006 Tex. App. LEXIS




                                             4
4263, at *2 (Tex. App.—Amarillo May 17, 2006, no pet.) (mem. op.). And lacking such

jurisdiction, its only choice would have been to dismiss the appeal.

       Rather than this Court dismissing the cause, the Board would have us remand the

cause to the Board and have it address the issue of the missing order. Yet, the authority

cited to us purporting to allow that procedure is inapposite. It involves remanding the

appeal to the trial court for entry of an appealable order or judgment; it says nothing of

bypassing the trial court and remanding to an administrative entity for it to determine

whether it entered an order upon which the trial court’s jurisdiction was dependent. Tex.

Political Subdivision v. Pharr San Juan Alamo Indep. Sch. Dist., No. 13-13-00691-CV,

2015 Tex. App. LEXIS 7014, at *7 (Tex. App.—Corpus Christi July 9, 2015, no pet.) (mem.

op.) (stating “Texas Rule of Appellate Procedure 27.2 and Lehmann authorize appellate

courts to abate the appeal and remand the case to the trial court for modification of the

order or clarification of the trial court’s intent to enter a final judgment. However, this

procedure is available only if we are uncertain whether the trial court intended to enter a

final judgment.”); Evanston Ins. Co. v. D & L Masonry of Lubbock, Inc., No. 07-10-00253-

CV, 2010 Tex. App. LEXIS 6593, at *4 n.1 (Tex. App.—Amarillo Aug. 12, 2010, no pet.)

(mem. op.) (stating that “[w]e are aware that Texas Rule of Appellate Procedure 27.2 and

Lehmann authorize appellate courts to abate the appeal and remand the case to the trial

court for modification of the order or clarification of the trial court’s intent to enter a final

judgment.    However, such procedure is available only when the appellate court is

‘uncertain’ whether the trial court intended to enter a final judgment.”). Consequently, we

vacate the trial court’s final summary judgment, and render judgment dismissing for want




                                               5
of jurisdiction Lopez’s suit filed in the trial court. The purported appeal pending before

this Court is likewise dismissed for want of jurisdiction.



                                                              Per Curiam




                                              6